NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                 Nos. 16-3031 & 16-3083
                                    ______________

                            UNITED STATES OF AMERICA

                                             v.

                            Andrew Clarke; Llewellyn Clarke,
                                               Appellants
                                   ______________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
              (D.C. Crim. Nos. 1:13-cr-00021-001 & 1:13-cr-00021-002)
               Honorable Robert B. Kugler, United States District Judge
                                  ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                   October 17, 2022

         BEFORE: GREENAWAY, JR., MATEY, and ROTH, Circuit Judges

                               (Filed: December 15, 2022)
                                    ______________

                                        OPINION *
                                     ______________

GREENAWAY, JR., Circuit Judge.

       Appellants Andrew and Llewellyn Clarke 1 appeal from the judgments of


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  For clarity, we refer to Andrew and Llewellyn Clarke jointly as “Appellants.” We
reference them individually as A. Clarke and L. Clarke, respectively.
conviction entered by the United States District Court for the District of New Jersey. We

will affirm.

 I.    Background

       From September 2010 through October 2011, Andrew and Llewellyn Clarke

(“Appellants”) operated a scheme to transport and mask the stolen status of more than 30

luxury vehicles, which had a total value of at least $1.9 million. After purchasing the

stolen cars at low prices, Appellants engaged co-conspirators to “retag” the cars, meaning

replace the manufacturer-issued Vehicle Identification Numbers (“VIN”) on those cars

with fake VINs. Then, the co-conspirators “flipped” the cars, or used fraudulent New

Jersey titles that corresponded with the fake VINs to register and title the cars in Georgia.

Finally, Appellants transported the cars to other states and countries for resale.

       A law enforcement investigation captured video footage from August 2011

depicting Appellants loading three of these cars into a Hong Kong-bound shipping

container, as well as recorded telephone conversations relating to the shipment.     A

subsequent search by law enforcement confirmed that the cars had fraudulent VIN

numbers.

       In connection with that investigation, a sealed criminal Complaint was filed

against Appellants in May 2012. A. Clarke was arrested in June 2012. A four-count

Indictment was returned in January 2013. Although A. Clarke consented to four

continuances, he filed several motions to dismiss on Speedy Trial Act and Sixth

Amendment grounds beginning in April 2013. The District Court dismissed these

motions. L. Clarke was not arrested until May 2013.

                                              2
       In November 2013, the grand jury returned a Superseding Indictment, changing

the dates of the conspiracy. Appellants were charged with one count of conspiracy to

transport stolen vehicles, contrary to 18 U.S.C. § 2313, in violation of 18 U.S.C. § 371

and three counts of transportation of stolen vehicles, in violation of 18 U.S.C. § 2312.

       The pre-trial proceedings were marked by what the District Court characterized as

“[g]ames, games, and more games” as “part of a strategy to delay this case.” S.J.A. 155,

192. For one, Appellants involved an “unusual [] number of lawyers.” S.J.A. 108. At

several points, Appellants moved to proceed pro se and indicated an intent to seek new

counsel. A. Clarke sought to proceed with standby counsel and L. Clarke sought

replacement counsel. This influx of motions necessitated conferences, which pushed off

the trial schedule. Likewise, the District Court had to reschedule the trial multiple times

to give replacement counsel adequate time to prepare and based on the unavailability of

Appellants’ counsel. These delays prompted L. Clarke to join A. Clarke in moving to

dismiss for Speedy Trial Act violations, which the District Court denied.

       Ultimately, the case proceeded to trial on June 22, 2015, after which the jury

returned a guilty verdict on all counts for both Appellants. At that point, Appellants

resumed their pre-trial attempts to undermine the proceedings. For instance, they filed

motions attacking the Superseding Indictment, which the District Court denied. On June

23, 2016, the District Court imposed Guidelines-range sentences of 195 months’

imprisonment on L. Clarke, and 300 months’ imprisonment as well as three years of

supervised release on A. Clarke.



                                             3
    II.   Discussion 2

          On appeal, Appellants argue that the District Court made several errors. A. Clarke

argues that the District Court erred: (1) by not finding that the Superseding Indictment

was improperly returned; and (2) in denying his motion to dismiss on Speedy Trial Act

(“STA”) grounds. Both A. Clarke and L. Clarke argue that: (3) the District Court erred in

denying their motions to dismiss on Sixth Amendment speedy trial grounds; (4) their

Superseding Indictment is multiplicitous in violation of Double Jeopardy; and (5) the

District Court erred in calculating loss. We reject these claims and agree with the District

Court’s rulings against Appellants.

             a. Alleged Expiration of the Grand Jury

          A. Clarke claims that the term of the grand jury that returned his initial Indictment

had expired before it returned the Superseding Indictment. Relying on non-binding

caselaw, A. Clarke argues that the grand jury’s expiration means that “the Superseding

Indictment is plainly a nullity resulting in a jurisdictional defect.” A. Clarke’s Br. 39-40.

          However, A. Clarke waived this claim by failing to raise it before the District

Court. See Fed. R. Crim. P. 12(b)(3); United States v. Bansal, 663 F.3d 634, 659 (3d Cir.

2011) (holding that failure to challenge grand jury proceedings in the District Court

constitutes waiver). We may review this claim only upon a showing of good cause. Fed.



2
 The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
over the challenges to the convictions pursuant to 28 U.S.C. § 1291, and over the
challenges to the sentences pursuant to 18 U.S.C. § 3742(a).


                                                4
R. Crim. P. 12(c)(3). Although A. Clarke asserts that the issue was not discovered until

after the sentencing, Federal Rule of Criminal Procedure 6(g) put him on notice that a

grand jury’s service expires after 18 months, and he was able to determine whether the

period between the return of his initial Indictment and Superseding Indictment exceeded

18 months prior to his trial. 3 Because A. Clarke fails to demonstrate good cause, we

decline to reach the merits of this claim.

          b. Speedy Trial Act Claims 4
       A. Clarke asserts pre- and post-indictment Speedy Trial Act violations.

Specifically, he argues that the continuances entered between June 2012 and April 2013

were invalid because they excluded time retroactively and were entered after his STA

deadline had allegedly passed. These claims are meritless.

       The STA requires the government to file an indictment or information against a

defendant “within thirty days from the date on which such individual was arrested or

served with a summons in connection with such charges.” 18 U.S.C. § 3161(b). The

STA also requires trial to “commence within seventy days from the filing date (and

making public) of the information or indictment, or from the date the defendant has


3
  In arguing that the Grand Jury’s 18-month term had expired, A. Clarke relies on orders
that purportedly impaneled and discharged the jury. However, it is unclear where A.
Clarke located those orders, as the District Court denied his motion for them, and the
Clerk’s Office for the United States District Court for the District of New Jersey could
not locate them.
4
  We review the District Court’s factual findings for clear error, and exercise plenary
review over its interpretation of the Speedy Trial Act. United States v. Claxton, 766 F.3d
280, 292 (3d Cir. 2014).

                                             5
appeared before a judicial officer of the court in which such charge is pending, whichever

date last occurs.” § 3161(c)(1). Violations of the STA may warrant dismissal with or

without prejudice. § 3162(a)(1), (2) (requiring dismissal if no indictment or information

is filed within the time limit under § 3161(h), or if the defendant is not brought to trial

within the time limit under § 3161(c), and if certain factors warrant dismissal). Of note,

this clock does not necessarily run continuously. Specified “periods of delay shall be

excluded” from the pre- and post-indictment time limits. § 3161(h).

       We discern no violations of the STA. There were no periods of time unaccounted

for regarding the STA. Under § 3161(h)(6), a “reasonable period of delay” should be

excluded “when the defendant is joined for trial with a codefendant as to whom the time

for trial has not run and no motion for severance has been granted.” It follows that

although A. Clarke was indicted in January 2013, A. Clarke’s speedy trial clock did not

start running until L. Clarke made his initial appearance in May 2013. See § 3161(h)(6)

(excluding a “reasonable period of delay when the defendant is joined for trial with a

codefendant as to whom the time for trial has not run”). Because A. Clarke never moved

for severance prior to L. Clarke’s appearance, the “reasonable period of delay” before

May 2013 does not count towards the running of A. Clarke’s speedy trial clock. See

United States v. Claxton, 766 F.3d 280, 292 (3d Cir. 2014) (stating that “under

[§ 3161(h)(6)], and until severance is granted, ‘an exclusion applicable to one defendant

applies to all codefendants’” (quoting United States v. Novak, 715 F.2d 810, 814 (3d Cir.

1983))).



                                              6
       In addition, under § 3161(h)(7)(A), “[a]ny period of delay” should be excluded if

it “result[s] from a continuance granted by any judge . . . on the basis of his findings that

the ends of justice served . . . outweigh the best interest of the public and the defendant in

a speedy trial.” § 3161(h)(7)(A).

       Here, A. Clarke consented to each of the continuance orders that he challenges and

represented that they would “serve the ends of justice” under 18 U.S.C. § 3161(h)(7).

We decline to dismiss his charges after the continuances he consented to were granted.

See United States v. Lattany, 982 F.2d 866, 882-83 (3d Cir. 1992) (“Defendants cannot

be wholly free to abuse the system by requesting [] continuances and then argue that their

convictions should be vacated because the continuances they acquiesced in were

granted.” (citing United States v. Kucik, 909 F.2d 206, 211 (7th Cir. 1990))).

       Lastly, we reject A. Clarke’s challenge to the retroactive nature of these

continuances. Initially, only one of the challenged continuance orders was entered after

A. Clarke’s speedy clock had begun to run (i.e., once L. Clarke made his initial

appearance). The fact that A. Clarke consented to that order and that it was entered

before his speedy trial clock expired distinguishes it from the type of retroactive

continuance orders we have rejected. See, e.g., United States v. Brooks, 697 F.2d 517,

521-22 (3d Cir. 1982) (emphasis added) (observing that a court cannot grant retroactive

continuances “providing after the fact justification for unauthorized delays” once the

speedy trial clock has expired (citing United States v. Carrasquillo, 667 F.2d 382 (3d Cir.

1981)); United States v. Brenna, 878 F.2d 117, 121 (3d Cir. 1989) (declining to exclude



                                              7
days where a “district judge did not order an ends of justice continuance before the

seventy-day period expired”).

           c. Sixth Amendment Speedy Trial Claims 5
       Appellants argue that the District Court erred by denying their requests to dismiss

the charges based on violations of their Sixth Amendment right to a speedy trial.

These claims fail, in large part because the delays are attributable to Appellants and their

counsel.

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial.” U.S. Const. amend. VI. In evaluating

whether this right has been violated, courts balance four factors: the “[l]ength of [the]

delay, the reason for the delay, the defendant’s assertion of his right, and prejudice to the




5
 A. Clarke properly preserved his Sixth Amendment claims in the District Court.
Accordingly, we “exercise de novo review over legal questions in a claim of Sixth
Amendment error and review the underlying factual findings for clear error.” Claxton,
766 F.3d at 293 (citing United States v. Velazquez, 749 F.3d 161, 174 (3d Cir. 2014)). By
contrast, L. Clarke raised only Speedy Trial Act claims rather than Sixth Amendment
claims before the District Court. His failure to raise Sixth Amendment claims before the
District Court was likely inadvertent, as he raised them in his Opening Brief on appeal,
and thus constitutes forfeiture. See United States v. Olano, 507 U.S. 725, 733-34 (1993).
Accordingly, we will review L. Clarke’s claim for plain error. Id.

To satisfy the plain error standard, an Appellant has the burden of showing that “(1) the
district court erred; (2) the error was clear or obvious; and (3) the ‘error “affected the
appellant’s substantial rights,’” which typically means that there is a reasonable
probability that the error affected the outcome of the proceedings.” United States v.
Foster, 891 F.3d 93, 113 n.15 (3d Cir. 2018) (quoting United States v. Stinson, 734 F.3d
180, 184 (3d Cir. 2013)). If those “conditions are met, we then have discretion to remedy
the error,” which we exercise “only if the error seriously affects the fairness, integrity, or
public reputation of judicial proceedings.” Id. (quoting Stinson, 734 F.3d at 184).

                                              8
defendant.” Barker v. Wingo, 407 U.S. 514, 530 (1972). “None of these factors is

‘either a necessary or sufficient condition,’ and the factors ‘must be considered together

with such other circumstances as may be relevant.’ . . . If a defendant’s right to a speedy

trial has been violated, the indictment must be dismissed.” United States v. Battis, 589

F.3d 673, 678 (3d Cir. 2009) (quoting Barker, 407 U.S. at 522, 533).

       First, we consider the length of delay, which is measured “from the date of arrest

or indictment, whichever is earlier, until the start of trial.” Claxton, 766 F.3d at 294

(quoting Battis, 589 F.3d at 678). This factor is the “triggering mechanism” to consider

the remaining factors. Barker, 407 U.S. at 530. “If the delay is sufficiently long, courts

assess the extent to which the delay was long enough to ‘intensify’ the prejudice caused

by the delay.” Battis, 589 F.3d at 678 (citing Doggett v. United States, 505 U.S. 647, 652

(1992)). Given that we have deemed a 14-month delay to be sufficiently long to move

onto the other Barker factors, see Hakeem v. Beyer, 990 F.2d 750, 760 (3d Cir. 1993), A.

Clarke’s 36-month period between arrest and trial and L. Clarke’s 29-month period

between Indictment and trial satisfy this factor.

       Second, we consider the reason for the delay—namely, which party caused it.

Vermont v. Brillon, 556 U.S. 81, 90 (2009) (stating that courts must ask “whether the

government or the criminal defendant is more to blame for th[e] delay” (quoting Doggett,

505 U.S. at 651)). Here, the delay is largely attributable to Appellants.

       Appellants filed numerous motions—many of them frivolous. At various points,

A. Clarke and L. Clarke moved to proceed pro se, and indicated an intent to seek new

counsel. A. Clarke sought to proceed with standby counsel and L. Clarke sought

                                              9
replacement counsel. These motions prompted conferences and postponements to

provide new counsel with time to prepare. On more than one occasion, the District Court

postponed the trial due to the unavailability of Appellants’ counsel, which is charged

against Appellants. See Brillon, 556 U.S. at 90-91 (“[D]elay caused by the defendant’s

counsel”—whether “privately retained or publicly assigned”—is “charged against the

defendant.”).

       And when the case finally proceeded to trial in June 2015, Appellants continued to

cause disruptions and exhibit inappropriate behavior, even leading to A. Clarke’s removal

from the courtroom. This clearly cuts against finding a Sixth Amendment violation.

       Third, we consider whether Appellants asserted their speedy trial rights. Although

A. Clarke raised his Sixth Amendment rights before the District Court, his “other

actions”—such as the filing of numerous frivolous motions—“indicate[d] that he [was]

unwilling or unready to go to trial.” Hakeem, 990 F.2d at 764 (citing United States v.

Loud Hawk, 474 U.S. 302, 313-15 (1986)). L. Clarke, by contrast, never asserted his

Sixth Amendment rights below. See supra n.5. This factor also cuts against finding a

violation.

       Fourth, we consider whether the delay prejudiced Appellants. It did not. We

“assess[] [prejudice] in light of certain of the interests which the speedy trial right was

designed to protect: preventing oppressive pretrial incarceration, minimizing anxiety and

concern of the accused, and limiting the possibility that the defense will be impaired.”

United States v. Shulick, 18 F.4th 91, 102 (3d Cir. 2021) (quoting Gov’t of the V.I. v.

Pemberton, 813 F.2d 626, 629 (3d Cir. 1987)); see also Claxton, 766 F.3d at 296.

                                              10
       Here, Appellants assert that the death of a witness and the length of incarceration

constitute prejudice. However, Appellants provided “no indication” as to what the

witness “would have said” and made “no attempt . . . to preserve her testimony in [this]

case.” J.A.437–38. In addition, there is no evidence of “oppressive pretrial

incarceration” or “incarcerat[ion] in substandard conditions compared to others,” J.A.

436, especially because 11 months of A. Clarke’s incarceration was based on a separate

federal crime. Accordingly, we find no error in the District Court’s denial of the motions

for dismissal based on alleged Sixth Amendment violations.

          d. Alleged Multiplicity in the Superseding Indictment 6

       Appellants assert that their “convictions and sentences under Counts Two, Three,

and Four for transporting stolen vehicles are multiplicitous and violate the Double

Jeopardy Clause of the Fifth Amendment.” L. Clarke’s Br. 28; see also A. Clarke’s Br.

3, n.2. Specifically, they argue that the three stolen cars charged in those counts were

shipped abroad in one shipping container so “there can only be one conviction for

transporting stolen vehicles under § 2312.” L. Clarke’s Br. 29. We reject this argument,

as Appellants failed to raise it before the District Court and cannot satisfy plain error

review.

       “Multiplicity is the charging of a single offense in separate counts of an

indictment,” thereby potentially “subjecting a defendant to multiple sentences for the

same offense.” United States v. Kennedy, 682 F.3d 244, 254-55 (3d Cir. 2012). To


6
 Our review of double jeopardy and multiplicity rulings is plenary. United States v.
Hodge, 870 F.3d 184, 194 (3d Cir. 2017).
                                              11
determine if counts are multiplicitous, we must decide “whether the legislature intended

to make separately punishable the different types of conduct referred to in the various

counts.” United States v. Carter, 576 F.2d 1061, 1064 (3d Cir. 1978). If the statute

indicates a single “allowable unit of prosecution,” then that means that Congress meant to

criminalize each instance of the same conduct even if these instances are part of the same

scheme. United States v. Pollen, 978 F.2d 78, 85 (3d Cir. 1992).

       We determine the “allowable unit of prosecution” by “first look[ing] to the

language of th[e] statute.” Id. Under § 2312, “[w]hoever transports in interstate or

foreign commerce a motor vehicle, vessel, or aircraft, knowing the same to have been

stolen, shall be fined under this title or imprisoned not more than 10 years, or both.”

§ 2312 (emphasis added).

       The fact that Congress used a definite article—“a”—to describe the vehicles

indicates an intent to impose separate punishments on the transportation of individual

vehicles. See United States v. Antrobus, 191 F.2d 969, 972 (3d Cir. 1951) (declining to

treat the separate transportation of three vehicles on the same day as one offense).

Because Congress meant to criminalize each instance of transporting a stolen vehicle, the

Superseding Indictment appropriately charges Appellants with three separate counts of

transporting stolen vehicles.




                                             12
          e. Amount of Loss 7

       Appellants argue that the District Court erred in its loss calculation by “includ[ing]

speculative estimates for the value of 24 vehicles.” L. Clarke’s Br. 31; see also A.

Clarke’s Br. 3, n.2. Because Appellants objected to the loss calculation in the District

Court on different grounds from those raised on appeal, plain error review applies. See

United States v. Dahl, 833 F.3d 345, 349 (3d Cir. 2016) (conducting plain error review

where a defendant objected to the application of the Sentencing Guidelines on new

grounds on appeal). They have shown no error, much less a plain one.

       Under U.S.S.G. § 2B1.1, the offense level is increased by the amount of loss.

“Loss” means the “reasonably foreseeable pecuniary harm that resulted from the

offense,” or the “pecuniary harm that the defendant knew or, under the circumstances,

reasonably should have known, was a potential result of the offense.” U.S.S.G. § 2B1.1

cmt. n.3(A)(i), (iv). “[O]nce the Government makes out a prima facie case of the loss

amount, the burden of production shifts to the defendant to provide evidence that the

Government’s evidence is incomplete or inaccurate.” United States v. Jimenez, 513 F.3d

62, 86 (3d Cir. 2008) (citing United States v. Geevers, 226 F.3d 186, 193 (3d Cir. 2000)).

Then, the district court “make[s] a reasonable estimate of the loss . . . based on available

information.” U.S.S.G. § 2B1.1 cmt. n.3(C).




7
  We review the district court’s finding as to the amount of loss under the Sentencing
Guidelines for clear error. United States v. Dullum, 560 F.3d 133, 137 (3d Cir. 2009)
(citing United States v. Ali, 508 F.3d 136, 143 (3d Cir. 2007)).

                                             13
       Here, the District Court made a reasonable loss estimate in light of expert

testimony and testimony by an individual who personally retagged approximately 30 cars

for Appellants. The calculation was based on the known value of six specific stolen

vehicles and a value range for five stolen vehicles whose year, make, and model were

known. For the remaining 19 vehicles with unknown values, the Probation Office first

calculated the average value range of the 11 known vehicles. Then, it multiplied the low-

end and high-end of the average value range by the number of unknown vehicles (i.e.,

19). The result was between $1,919,376 and $2,122,443. This method for loss

estimation—multiplying the number of victims by the average loss to each victim—is

consistent with the Guidelines. See U.S.S.G. § 2B1.1 cmt. n.3(C)(iv). Accordingly,

applying the 16-level Guidelines enhancement was appropriate. See U.S.S.G.

§ 2B1.1(b)(1)(I) (losses between $1.5 and $3.5 million qualify for a 16-level

enhancement).

III.   Conclusion

       For the foregoing reasons, we will affirm the judgments of conviction of the

District Court.




                                            14